DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 20, the claim recites the limitation “the region drawn by the user”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-18, 21, 24, 28, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2017/0131721 A1, hereinafter Kwak) in view of Taivalkoski et al. (US Patent Number:  4,821,192, hereinafter Taivalkoski).

Regarding claim 16, the combination Kwak and Taivalkoski teaches:
A robot system, comprising:
a robot (see at least Title, Abstract, Fig. 2, disclosing a robot) and a remote control device that matches the robot (see at least Fig. 41, element 10; disclosing a user equipment, i.e. a remote control device);
wherein the remote control device is configured to control the robot to:
acquire a map of an environment where the robot is located (see at least Fig. 1, element 180, disclosing a storage; [0157], disclosing storing a map may be generated by the moving robot; Fig. 7, element 1010; [0201], disclosing the robot cleaner may generate a map data regarding the cleaning space; Fig. 1, element 110, disclosing a controller) through one or a plurality of sensors equipped on the robot (see at least [0433], disclosing collecting environmental information using a variety of sensors; see also Fig. 1, elements 130, 140, and 150);
divide the map into a plurality of target regions according to feature information recorded in the map (see at least Fig. 10; [0229], disclosing dividing the cleaning space using a grid map into a plurality of regions and cleaning blocks; see also [0333-0335], disclosing and each block includes unique position information including obstacle information, i.e. at least feature information; see also [0232], disclosing the robot cleaner may independently generate the grid map)
mark a corresponding attribute (see at least [0220-0221], disclosing nodes used to indicate various rooms, i.e. the nodes are at least marks and assigning the room names is marking attributes; see also Fig. 9, disclosing the nodes correspond to the regions of Fig. 10; [0236-0238]), so that the robot performs a corresponding action according to the corresponding attribute (see at least  [0467; 0470], disclosing the action of moving to the ;
generate a region tag according to the corresponding attribute and/or the task category corresponding to the attribute which is/are marked for each target region (see at least [0258], disclosing names indicating respective regions; see also [0237], disclosing the nodes and cleaning regions, i.e. the attributes and region tags, are mapped to each other, e.g. node N1 is mapped to region tag R1, N2 to R2, etc.…; see also [0267-0268])
convert the region tag into a control command of a remote control device that matches with the robot (see at least [0461], disclosing the robot may receive a user command from user equipment, i.e. a remote control device; see also [0468-0470], disclosing a user input of "go to main room," i.e. room attribute, is processed to recognize the region R2 and the control command to "move"); and
control the robot to move to a position of the region tag to perform task according to the control command of the remote control device (see at least [0471-0473] and [0479], disclosing the UE transmits the movement command to the robot to enter the user-designated cleaning region and restart cleaning, i.e. perform a task).
Kwak does not explicitly teach a task category.
However, in the same field of endeavor, mobile cleaning robots, Taivalkoski teaches:
a task category (see at least Col. 22, lines 25-34, disclosing assigning tasks, e.g. obstacle avoidance or position calibration, i.e. a task category to a node on a robot map)…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the marking/tagging of a map to incorporate assigning a task category to a region or node of the map as taught by Taivalkoski.  One would have been motivated to make this modification in order to allow the operator to restrict the robot to a selected portion of the map by adjusting the goal list, as taught by Taivalkoski in at least Col. 25, lines 27-35, thus increasing convenience for the user.

Regarding claim 17, the combination Kwak and Taivalkoski teaches:
The robot system according to claim 16, wherein the remote control device is a remote control (Kwak: see at least Fig. 41, element 10; disclosing a user equipment, i.e. a remote control).

Regarding claim 18, the combination Kwak and Taivalkoski teaches:
 The robot system according to claim 16, wherein the robot system is applicable to indoor floor cleaning robots (Kwak: see at least title, Abstract, Fig. 2, disclosing a robot cleaner).

Regarding claim 21, the combination Kwak and Taivalkoski teaches:
The robot according to claim 1, wherein the remote control device is further configured to acquire a dividing operation of a user (Kwak: see at least Figs. 27-28; [0380-0381], disclosing a user modifying the cleaning region by the user, i.e. a dividing operation) and divide the map into the plurality of target regions according to the dividing operation of the user (Kwak: see at , wherein the dividing operation of the user is completed by performing a finger touch operation on a display interface of a mobile terminal (Kwak: see at least [0089-0090], disclosing a touchscreen display for user-input commands).

Regarding claim 24, the combination Kwak and Taivalkoski teaches:
The robot system according to claim 20, wherein the remote control device is configured to control the robot to classify the map according to terrain features of the map and divide the map into the plurality of target regions according to a classification result of the map (Kwak: see at least [0333], disclosing classifying each region into cleaning blocks, i.e. the region is divided according to the classification; [0335], disclosing each block includes information regarding obstacles, i.e. a terrain feature; see also Fig. 31, disclosing collecting environmental information during traveling and modifying the map).

Regarding claim 28, the combination Kwak and Taivalkoski teaches:
The robot system according to claim 16, wherein the remote control device is further configured to control the robot to acquire a marking operation of a user and mark an attribute of a target region according to the marking operation of the user (Kwak: see at least Fig. 22; [0363], disclosing a user modifying a cleaning node; see also [0357; 0359; 0365]).

Regarding claim 30, the combination Kwak and Taivalkoski teaches:
The robot system according to claim 16, wherein the remote control device is further configured to control the robot to number each target region in the plurality of target regions to generate commands of an input device that matches with the robot (Kwak: see at least Fig. 10; [0229], disclosing dividing the cleaning space using a grid map into a plurality of regions R1, R2, R3, R4, i.e. each region is numbered; see also [0471-0473] and [0479], disclosing the UE, i.e. an input device transmits the movement command to the robot to enter the user-designated cleaning region and restart cleaning).

Regarding claim 31, the combination Kwak and Taivalkoski teaches:
The robot system according to claim 16, wherein the remote control device is further configured to control the robot to establish an association relationship between the attributes and the numbers of the plurality of target regions (Kwak: see at least Fig. 11; [0237-0238], disclosing the topological map and grid map, i.e. the maps containing attributes and regions, are synthesized, i.e. an associated relationship is established) and multiple keys in the remote control device so as to send a corresponding control command to the robot after any one of the plurality of keys is triggered, so that the robots performs the corresponding action after entering the corresponding target region according to the corresponding attributes and the numbers (Kwak: see at least Fig. 42; [0467-0468], disclosing a user input in a remote device a command for the robot to perform an action, e.g. the user touches R2, i.e. the region key on the remote device associated with a region on the map; see also [0473]).

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Taivalkoski, and further in view of Choe (US 2019/0133397 A1).

Regarding claim 20, the combination Kwak and Taivalkoski teaches:
The robot system according to claim 16, wherein remote control device is further configured to analyze a condition of an obstacle (Kwak: see at least [0174], disclosing calculating the direction, distance, and size of an obstacle, i.e. at least a condition of an obstacle) and perform automatic contraction or expansion on deformed regions (Kwak: see at least [0040], disclosing modifying the maps according to an obstacle) to enable a distribution condition of the obstacle in the region to be consistent with a distribution condition of the obstacle on the map (see at least fig. 32; [0415-0417], disclosing modifying the actual cleaning space (CS) to be identical to the topological-grid map, i.e. a distribution condition in the CS region to be consistent with the map, according to the obstacle detected), and to set a safety distance away from the obstacle to optimize a dividing operation of the user (Kwak: see at least [0122], disclosing maintaining a predetermined distance with the obstacle, i.e. a safety distance. The Examiner notes the language “to optimize a dividing operation of the user” is intended use and therefore given no patentable weight).
The combination does not explicitly teach a drawn region by a user.
However, in the same field of endeavor, mobile cleaning robots, Choe teaches a user drawing region on a map (see at least Fig. 7B; [0139-0140], disclosing a user drawing a divided region of the map into a new region according to a touched shape).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the dividing of the maps to allow for a user to draw their own regions, as taught by Choe.  One would have been motivated to make this modification in order to add convenience to the user.


claim 22, the combination Kwak and Taivalkoski teaches:
The robot system according to claim 21,…
The combination does not explicitly teach:
 wherein the dividing operation of the user comprises drawing the target regions according to multipoint customization regions.
However, in the same field of endeavor, mobile cleaning robots, Choe teaches:
wherein the dividing operation of the user comprises drawing the target regions according to multipoint customization regions (see at least Fig. 7B; [0139-0140], disclosing a user drawing a divided region of the map into a new region according to a touched shape, i.e. multipoint customization).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the dividing of the maps to allow for a user to draw their own regions, as taught by Choe.  One would have been motivated to make this modification in order to add convenience to the user.

Claims 23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Taivalkoski, and further in view of Chung et al. (US 2007/0282484 A1, hereinafter Chung).

Regarding claim 23, the combination Kwak and Taivalkoski teaches:
The robot system according to claim 16,…
The combination does not explicitly teach:
 wherein remote control device is further configured to recognize a cleaning grade of each target region according to a distribution condition of historically cleaned regions, garbage distribution and garbage quantity recorded in a cleaning process, the cleaning grade is classified into a fine cleaning region and an ordinary cleaning region.
However, in the same field of endeavor, mobile robots, Chung teaches:
wherein remote control device is further configured to recognize a cleaning grade of each target region according to a distribution condition of historically cleaned regions, garbage distribution and garbage quantity recorded in a cleaning process (see at least [0041], disclosing recording frequency of cleaning, i.e. a distribution condition of historically cleaned regions, and a dust pollution level, i.e. garbage distribution and garbage quantity; see also[0094], disclosing adjusting the cleaning strength, i.e. a cleaning grade, depending on frequency and pollution levels; see also [0082], [0087]), the cleaning grade is classified into a fine cleaning region and an ordinary cleaning region (see at least [0094], disclosing classifying an area to have a higher cleaning strength, i.e. a fine cleaning region, and an area to have a lower cleaning strength, i.e. an ordinary cleaning region).

Regarding claim 25, the combination Kwak and Taivalkoski teaches:
The robot system according to claim 16, wherein the remote control device is further configured to divide the plurality of target regions (cited above in claim 1)…
The combination does not teach:
according to historical tasks which are performed by the robot in different regions of the map.
However, in the same field of endeavor, mobile robots, Chung teaches:
according to historical tasks which are performed by the robot in different regions of the map (see at least [0042], disclosing dividing a cleaning area based on frequency of cleanings, i.e. historic task information).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the dividing of regions to incorporate considering historic tasks, as taught by Chung.  One would have been motivated to make this modification in order to classify a group with a high frequency and adjust the cleaning strength accordingly, as taught by Chung in at least [0094], thus increasing efficiency of the robot, or to provide the user with the option to select a high or low frequency cleaning area, as suggested by Chung in at least [0099], thus increasing user convenience.

Regarding claim 27, the combination Kwak and Taivalkoski teaches:
The robot system according to claim 16, wherein the remote control device is further configured to control the robot to recognize an attribute of a target region (Kwak: see at least [0269-0271], disclosing using machine learning recognition that recognizes the names of each region, i.e. at least an attribute)
 The combination does not teach:
…according to a historical task command of the robot.
However, in the same field of endeavor, mobile robots, Chung teaches:
…according to a historical task command of the robot (see at least [0042], disclosing searching for a divided area according to the frequency of cleanings, i.e. at least recognizing a target area based on the attribute of historical tasks (cleaning frequency)).
.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Taivalkoski, and further in view of Park et al. (US 2017/0265703 A1, hereinafter Park).

Regarding claim 26, the combination Kwak and Taivalkoski teaches:
The robot system according to claim 16, 
The combination does not explicitly teach:
wherein the remote control device is further configured to customize effective time of a task in each region.
However, in the same field of endeavor, mobile cleaning robots, Park teaches:
wherein the remote control device is further configured to customize effective time of a task in each region (see at least [0194-0198], disclosing scheduling a cleaning time for different regions, i.e. a customizable  effective time off a task in each region.  See also [0198], disclosing a recommended schedule based on an area of cleaning and a cleaning time required).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Kwak and Taivalkoski to .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Taivalkoski, further in view of Chung, and further in view of Cho et al. (US 2015/0148959 A1, hereinafter Cho).

Regarding claim 29, the combination Kwak and Taivalkoski teaches:
The robot system according to claim 16, wherein the attribute comprises a region name, (Kwak: see at least [0270], disclosing names for the regions, [[0259], disclosing letters indicating regions, i.e. marks),…
The combination does not teach:
…a category…
 and the task category comprises a working mode, a working time and a working intensity.
However, in the same field of endeavor, mobile robots, Chung teaches:
…a category (see at least [0040], disclosing classifying a region into groups according to floor material, i.e. a category)…
…and a working intensity (see at least [0042; 0094], disclosing adjusting the cleaning strength, i.e. a working intensity, depending on the area that is being cleaned).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the regions to incorporate a category and working intensity, as taught by Chung.  One would have been motivated to make this 
Furthermore, in the same field of endeavor, mobile robots, Cho teaches:
 and the task category comprises a working mode, a working time (see at least [0049], disclosing a cleaning command, i.e. a task category, includes a cleaning type, i.e. a working mode, and a cleaning start time)…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the regions to incorporate a category, as taught by Chung.  One would have been motivated to make this modification in order to reduce overall cleaning time, as suggested by Cho in at least [0007], thus increasing user convenience.
	

Response to Arguments
Applicant's arguments filed November 24, 2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Applicant argues that Kwak fails to teach feature i) (i.e. generating a region tag according to the attribute and task category which are marked for each target region).  However, Kwak teaches generating a region tag according to an attribute (see at least see at least [0258], disclosing names indicating 
In response to Applicant’s argument that Kwak fails to teach feature ii (i.e. converting the region tag into a control command of a remote control device that matches with the robot and controlling the robot to move to a position of the region tag to perform task according to the control command of the remote control device), the Examiner respectfully disagrees, and points to [0461] and [0468], reproduced below.

[0461] 	In addition, the robot cleaner 100 may receive a user command from the user equipment (UE) 10 when displaying the cleaning progress state on the user equipment (UE) 10.
[0468] 	In more detail, the user may touch the second cleaning region R2 contained in the topological-grid map (TGM) displayed on the user equipment (UE) 10, and may input a movement command for allowing the robot cleaner 100 to enter the second cleaning region R2 through the user equipment (UE) 10.

As shown above, the selected cleaning region tag R2 is converted into a movement command for the robot to enter the region R2 from another region to perform a task (see also [0471-0473] and [0479], disclosing the UE transmits the movement command to the robot to enter the user-designated cleaning region and restart cleaning, i.e. perform a task). The movement command is specific to the region tag R2, as it provides the robot with a destination, i.e. the tag is converted to a command. In other words, the command is generated according to the tag.  Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.  Specifically, the Examiner is interpreting “converting a region tag into a control command” to include generating a command based on a region tag, as would be understood by one of ordinary skill in the art.  Should the Applicant disagree, the Examiner recommends the Applicant explicitly define the meaning of converting a tag into a command and amend the claims to incorporate this definition without introducing new matter.
In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., the present invention does not use a topological map) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664